 

Exhibit 10.2

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively, the
“Company”) and William Restrepo (“Executive”), entered into an Amended and
Restated Executive Employment Agreement (the “Agreement”) effective as of
January 2, 2020; and

 

WHEREAS, the Executive and the Company have agreed to certain modifications to
the Agreement which they now desire to memorialize effective with this amendment
(this “Amendment”) as follows:

 

1.       Section 3.1(a) of the Agreement is amended by adding after the first
sentence: “However, on an interim basis as set forth herein the amount of base
salary due and payable for purposes of biweekly payroll administration only
shall be based on a salary, determined on an annualized basis, as set forth
below:

 

(a)       For the payroll period commencing on March 23, 2020 and ending on
April 5, 2020, an amount equal to eighty percent (80%) of Base Salary;

 

(b)       For the two (2) payroll periods commencing on April 6, 2020 and ending
on May 3, 2020, an amount equal to fifty percent (50%) of the amount calculated
in accordance with clause (a) above; and

 

(c)       For the payroll period commencing on May 4, 2020 and ending at the end
of the last payroll period of fiscal 2020, an amount equal to ninety percent
(90%) of the amount calculated in accordance with clause (a) above.

 

Notwithstanding the foregoing, for all other purposes under this Agreement, the
term “Base Salary” or “base salary” shall be construed in accordance with the
first sentence of this Section 3.1(a) as if the preceding section’s modification
had not occurred.”

 

2.       Executive agrees and acknowledges that Section 1.11(d) of the Agreement
shall not apply with respect to this Amendment.

 

3.       As amended by paragraphs 1 and 2 above, the Agreement remains in full
force and effect. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but which taken together shall
constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of April 6, 2020.

 

  COMPANY:       Nabors Industries Ltd.       By: /s/Mark D. Andrews     Its
Corporate Secretary       Nabors Industries, Inc.       By: /s/Michael Rasmuson
    Its Senior Vice President and General Counsel       EXECUTIVE:      
/s/William Restrepo   William Restrepo    



 

 

 